DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri, Nicola (EP 2414810 B1) in view of Moshkovitz et al. (US 20190205716).
Considering claim 1, Ranieri teaches a portable drug anomaly detection device (hand-held device, 20, 210, Fig.2), comprising: 
a receptacle (Fig.5, packaging, [0061]); 
at least one light source (28) to emit light of a predetermined wavelength ([0013] a plurality of light sources configured to emit light at a plurality of different wavelengths so as to illuminate an object, [0014], claim 1); 
a detector (detection device 20, Fig.2, 5-6) to capture digital signal corresponding to a drug in the drug receptacle (Fig.6, claim 1: acquiring by the image acquisition device (34; 70a, 70b) an image of said suspected counterfeit tablet or capsule illuminated by the illumination light of said plurality of different illumination wavelengths; viewing on the at least one display (36; 52) the image of said suspect counterfeit tablet or capsule and an image of a known authentic tablet or capsule under illumination by the same plurality of different illumination wavelengths; and 
a control circuit (26, Fig.2, [0034], [0040]) that is configured to: 
process the captured digital signal in accordance with  machine ([0040] detection device 20 further includes one or more image acquisition devices (e.g., cameras, CCD, night vision devices) 34 that are usable for imaging the pharmaceutical products under the desired illumination), and identify an anomaly corresponding to the object in the receptacle, in accordance with the trained machine, wherein the receptacle, the at least one light source, the detector, and the control circuit are configured within the device (Fig.5-6, [0061], claim 1: one image acquisition device (34; 70a, 70b) for receiving light returning from the illuminated object and acquiring an image of the illuminated object; and - at least one display (36, 52); selecting said plurality of different illumination wavelengths to reveal a difference in color between an image of an authentic tablet or capsule and a counterfeit tablet or capsule that has a different formulation or composition than the authentic tablet or capsule; exposing by the plurality of light sources a suspected counterfeit pharmaceutical tablet or capsule to illumination light of said selected plurality of different illumination wavelengths; acquiring by the image acquisition device (34; 70a, 70b) an image of said suspected counterfeit tablet or capsule illuminated by the illumination light of said plurality of different illumination wavelengths; viewing on the at least one display (36; 52) the image of said suspect counterfeit tablet or capsule and an image of a known authentic tablet or capsule under illumination by the same plurality of different illumination wavelengths; and comparing the color of the image of said suspected counterfeit tablet or capsule to a color of the image of the known authentic tablet or capsule, wherein a 
Ranieri does not clearly teaches a trained machine-learning model.
Moshkovitz teaches a trained machine-learning model (Fig.9, [0081]-[0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Moshkovitz to Ranieri to help mitigate misuse and accidental dosing of medications.
Considering claims 2, 12, Ranieri and Moshkovitz further teach wherein the at least one light source is at least one of an ultraviolet light source, an infrared light source, or a visible light source (Ranieri: [0014]).
Considering claims 3, 13, Ranieri and Moshkovitz further teach wherein the detector is a camera (Ranieri: 34, Fig.2).
Considering claims 4, 14, Ranieri and Moshkovitz further teach wherein the camera is configured to capture an image of the drug in the drug receptacle as the drug is subjected to one of an ultraviolet light, an infrared light, or a visible light (Ranieri: [0014], claim 1).
Considering claims 5, 15, Ranieri and Moshkovitz further teach wherein the detector is a spectrometer (Ranieri: [0003]).
Considering claims 6, 16, Ranieri and Moshkovitz further teach wherein the spectrometer is a NIR spectrometer (Ranieri: [0003]).

Considering claims 8, 17, Ranieri and Moshkovitz further teach wherein the control circuit includes at least one communication port that is configured to: receive the trained anomaly detecting machine learning model, and transmit an alert upon identification of the anomaly (Ranieri: claim 1, Moshkovitz: [0081]).
Considering claim 9, Ranieri and Moshkovitz further teach wherein the trained learning model includes an augmented image of a standardized version of the drug (Ranieri: [0038], Moshkovitz: [0081]).
Considering claim 10, Ranieri teaches a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by a processor, cause the processor to perform operations to identify an anomaly corresponding to a drug, the operations comprising:
exposing at least a sampling (a tablet or a capsule) of the drug to a light emitted from at least one light source (28, Fig.2, ([0013] a plurality of light sources configured to emit light at a plurality of different wavelengths so as to illuminate an object, [0014], claim 1);
 capturing at least one digital signal corresponding to the sampling of the drug when exposed to the light emitted from the at least one light source (Fig.6, claim 1: acquiring by the image acquisition device (34; 70a, 70b) an image of said suspected counterfeit tablet or capsule illuminated by the illumination light of said plurality of different illumination wavelengths; viewing on the at least one display (36; 52) the image of said suspect counterfeit tablet or capsule 
applying a machine-learned model to the captured digital image (34) of the sampling of the drug (claim 1: acquiring by the image acquisition device (34; 70a, 70b) an image of said suspected counterfeit tablet or capsule illuminated by the illumination light of said plurality of different illumination wavelengths; viewing on the at least one display (36; 52) the image of said suspect counterfeit tablet or capsule and an image of a known authentic tablet or capsule under illumination by the same plurality of different illumination wavelengths); and 
determining whether the captured digital image includes an indication of anomaly relative to a standard for the drug based on the machine applied to the captured digital image (Fig.5-6, [0061], claim 1: one image acquisition device (34; 70a, 70b) for receiving light returning from the illuminated object and acquiring an image of the illuminated object; and - at least one display (36, 52); selecting said plurality of different illumination wavelengths to reveal a difference in color between an image of an authentic tablet or capsule and a counterfeit tablet or capsule that has a different formulation or composition than the authentic tablet or capsule; exposing by the plurality of light sources a suspected counterfeit pharmaceutical tablet or capsule to illumination light of said selected plurality of different illumination wavelengths; acquiring by the image acquisition device (34; 70a, 70b) an image of said suspected counterfeit tablet or capsule illuminated by the illumination light of said plurality of different illumination wavelengths; viewing on the at least one display (36; 52) the image of said suspect counterfeit tablet or capsule and an image of a known authentic tablet or capsule under illumination by the 
Ranieri does not clearly teaches a trained machine-learning model.
Moshkovitz teaches a trained machine-learning model (Fig.9, [0081]-[0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Moshkovitz to Ranieri to help mitigate misuse and accidental dosing of medications.
Considering claim 11, Ranieri and Moshkovitz further teach wherein the computer-readable medium is stored within a portable device that comprises a drug receptacle (packaging), the at least one light source, a detector, and a processor to execute the machine-learned model (Ranieri: [0013], claim 1, Moshkovitz: [0081]-[0082]).
Considering claim 18, Ranieri and Moshkovitz further teach wherein the portable device is in Bluetooth communication with a portable computing device (Ranieri: Fig.2, claim 6, Moshkovitz: [0054]).
Considering claim 19, Ranieri and Moshkovitz further teach wherein the anomaly is indicative of a counterfeit drug (Ranieri: claim 1).
Considering claim 20, Ranieri teaches a system (Fig.2), comprising: 
a drug verification device (42, Fig.2), comprising: 
a sampling holder (Fig.5, [0061]); 

a detector to capture digital signal corresponding to a drug sampling in the sampling holder (packaging) (Fig.5-6, claim 1: acquiring by the image acquisition device (34; 70a, 70b) an image of said suspected counterfeit tablet or capsule illuminated by the illumination light of said plurality of different illumination wavelengths; viewing on the at least one display (36; 52) the image of said suspect counterfeit tablet or capsule and an image of a known authentic tablet or capsule under illumination by the same plurality of different illumination wavelengths; and comparing the color of the image of said suspected counterfeit tablet or capsule to a color of the image of the known authentic tablet or capsule…); 
a control circuit (26, Fig.2) that is configured to identify an anomaly corresponding to the drug sampling in the sampling holder, in accordance with a trained machine-learning model (claim 1); and 
a portable device (20, 210, Fig.2), communicatively connected to the drug verification device (42) via a near-field communication protocol (Fig.2, claim 6), configured to: 
transmit the trained machine to the drug verification device (42, Fig.2, claim 6), and receive an indicator that an anomaly has been detected in connection with the drug sampling in the sampling holder (Fig.5-6, [0061], claim 1: one image acquisition device (34; 70a, 70b) for receiving light returning from the illuminated object and acquiring an image of the illuminated object; and - at least one display (36, 52); selecting said plurality of different illumination wavelengths to reveal a difference in color between an image of an authentic tablet or capsule 
Ranieri does not clearly teaches a trained machine-learning model.
Moshkovitz teaches a trained machine-learning model (Fig.9, [0081]-[0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Moshkovitz to Ranieri to help mitigate misuse and accidental dosing of medications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641